741 N.W.2d 840 (2007)
Robert COSTA, Personal Representative of the Estate of Jayne J. Costa, Deceased, Plaintiff-Appellant,
v.
Otto GAGO, M.D., Defendant-Appellee, and
Michigan Heart & Vascular Institute, Inc., and St. Joseph Mercy Hospital, Ann Arbor, a/k/a Trinity Health Michigan, Defendants.
Docket No. 130318. COA No. 256673.
Supreme Court of Michigan.
December 14, 2007.
By order of April 13, 2007, the application for leave to appeal the December 6, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, REINSTATE the order of the Washtenaw Circuit Court denying the defendant's motion for summary disposition, and REMAND this case to the Washtenaw Circuit Court for further proceedings not inconsistent with this order and the order in Mullins.